Per Curiam.
Of the nine grounds of appeal, all but the first two are unavailing. State Highway Commission v. Zyk, 105 N. J. L. 156; State v. Blaine, 104 Id. 325; Chapin v. Kreps, 7 N. J. Adv. R. 1058; 147 Atl. Rep. 398. However, the meritorious question involved is substantially covered by Nos. 1 and 2, which have been duly considered.
The suit was based on a sale by plaintiff; to defendant of two hundred shares of “American Pounders New” for $8,325. There was a written memorandum of the sale signed by plaintiff and “accepted” in writing by defendant over his signature. Defendant paid $500 on account but defaulted on the remainder and plaintiff sold the stock in open market at a loss and sued for the difference. The written paper was offered and received in evidence over the objection “that it is not the contract alleged in the complaint.” This is the first ground of appeal, and appears not to be argued.
*519The second ground arises ont of the examination of one' Gang, an employe of plaintiff, who testified to delivering to defendant the certificate of stock, and to a conversation with him on that occasion. After the direct and cross-examination were concluded, the court asked: “Q. Did you have any authority to fix the terms of the sale of Fried & Company ?” (objected to by defendant: objection overruled, and exception entered. The witness answered in the negative).
It is now urged that this was error; but as no ground for the objection was stated, it was unavailing. Mooney v. Peck, 49 N. J. L. 232; Semkin v. Hollander, 82 Id. 485.
Notwithstanding the insufficiency of the other grounds of appeal, we have considered the points made in the brief, and find no error in the trial or the charge.
The judgment will be affirmed.